DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show every claimed feature as well as the relationship of those structural features as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. The drawings do not show the micro needle electrodes or 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 12 recites “each probe assembly” and later “probe assemblies” but claim 11 only recites one probe assembly so it is unclear where the probe assemblies come from.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanderian, JR et al. US 2007/0173761 in view of Huang et al. US 2013/0225956.
Regarding claim 11, Kanderian discloses a continuous glucose monitoring terminal, comprising: 
 	a probe assembly comprising a microprocessor, and two electrode terminals ([¶7,269,328] multiple electrodes are part of the sensor [¶329]) micro needle sensors can be used);
	a reusable host configured to be fixed directly to the human body and to receive the probe assembly ([FIG3A] the host is housing 28 and 30 together which receive the probe 26. [¶104] The sensor is adhesively fixed to the body) the host comprising:
 	a signal sampling unit configured to continuously acquire voltage sampling signals from the two electrodes ([¶104,255,271] current is sampled and converted to voltage so voltage samples are taken)
 	a signal processing unit configured to continuously generate detection data based on the voltage sampling signals ([¶278] the signals are converted to glucose concentration), 
 	a first data communication unit configure to wirelessly transmit the detection data at regular time intervals to the mobile terminal ([¶251] the data is transmitted from device 30. Since 
  	wherein the probe assembly is a disposable product configured to be assembled to the host during operation of the continuous glucose monitoring system and disassembled from the host afterwards for replacement of the probe assembly ([¶258,329] the sensor can be disposed of and replaced); 
Kanderian does not specifically disclose using two micro needle electrodes. Huang teaches a similar analyte sensing device ([¶29]) that uses an array of microneedles as the electrodes ([¶34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Kanderian with the microneedles of Huang in order to lower the risk of possible infection ([¶5])

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. US 2014/0266776 in view of Huang et al. US 2013/0225956 and Faarbaek et al. US 2008/0275327.
Regarding claim 11, Miller discloses a continuous glucose monitoring terminal, comprising: 
 	a probe assembly comprising a microprocessor, and two electrode terminals ([FIG2A][¶37,81,82] the electrodes not shown but attached at electrode terminals 212 and microprocessor 214);
	a reusable host configured to receive the probe assembly ([FIG2B][¶100] module 12) the host comprising:

 	a signal processing unit configured to continuously generate detection data based on the voltage sampling signals ([FIG2A][¶81-84] the microprocessor 214 is the signal processing unit), 
 	a first data communication unit configure to wirelessly transmit the detection data at regular time intervals to the mobile terminal ([FIG2A][¶81-84] telemetry unit 232 is the first communication unit); 
  	wherein the probe assembly is a disposable product configured to be assembled to the host during operation of the continuous glucose monitoring system and disassembled from the host afterwards for replacement of the probe assembly ([¶153,175]); 
Miller does not specifically disclose the probe assembly comprising two glucose micro electrode needles. Huang teaches a similar analyte sensing device ([¶29]) that uses an array of microneedles as the electrodes ([¶34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Miller with the microneedles of Huang in order to lower the risk of possible infection ([¶5])
Miller does disclose affixing the sensor to the patient’s body via an adhesive it does not specifically disclose the host is configured to be fixed directly. Faarbaek teaches a similar sensor device that is directly fixed to the body without an intervening component ([¶311] adhesive 17). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing to combine the device of Miller with the teachings of Faarbaek as it would have been no more than the simple substitution of one prior art element for another to yield a predictable result. .


Claims 1, 2, 6, 8-9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. in view of Huang et al. US 2013/0225956, Faarbaek et al. US 2008/0275327 and Brister et al. US 2006/0183985 further in view of Sohrab US 2002/0177764.
Regarding claims 1, 6 and 12, Miller discloses a continuous glucose monitoring system, comprising: 
 	a mobile terminal comprising a user interface ([¶57])
 	a monitoring terminal comprising a portable host and probe assembly which is assembled to the host ([FIG1] host 8);
 	 the mobile terminal includes a second data communication unit and a user interface ([FIG1,2,4][¶107,140] the terminal any of devices 14b-d with the user interface 222 and the communication unit 338); 
 	wherein the probe assembly includes a needle, a microprocessor, and two electrode terminals ([FIG2A][¶37,81,82] the electrodes not shown but attached at electrode terminals 212 and microprocessor 214); 
 	wherein the host includes a signal sampling unit configured to continuously acquire voltage sampling signals from the two electrodes ([FIG2A][¶81-84] the filter is the sampling unit. [¶110,153] sampling is real-time and continuous)

 	a first data communication unit configure to wirelessly transmit the detection data at regular time intervals to the mobile terminal ([FIG2A][¶81-84] telemetry unit 232 is the first communication unit); 
 	 the user interface is configured to display the detection date acquired from the host ([¶7,48] the mobile device has a display unit)
 	wherein the host is reusable apparatus configured to be fixed directly to the human body ([FIG2B][¶100] module 12 which is connected directly to the parson via the probe assembly 242)
 	wherein the probe assembly is a disposable product configured to be assembled to the host during operation of the continuous glucose monitoring system and disassembled from the host afterwards for replacement of the probe assembly ([¶153,175]); and 
Miller does not specifically disclose the probe assembly comprising two glucose micro electrode needles. Huang teaches a similar analyte sensing device ([¶29]) that uses an array of microneedles as the electrodes ([¶34]). Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to combine the device of Miller with the microneedles of Huang in order to lower the risk of possible infection ([¶5])
Miller does disclose affixing the sensor to the patient’s body via an adhesive it does not specifically disclose the host is configured to be fixed directly. Faarbaek teaches a similar sensor device that is directly fixed to the body without an intervening component ([¶311] adhesive 17). Therefore it would have been obvious to one of ordinary skill in the art prior to the time of filing 
Miller as modified does not disclose once the probe assembly is activated, the host sends the serial number of the probe assembly to the remote server via the mobile terminal, and the server further sets the serial number as invalid. Sohrab teaches a similar analyte device and that 

Regarding claim 2, Miller discloses the host further includes an upper computer authentication unit which is configured to authenticate the mobile terminal before data communication is carried out between the host and the mobile terminal ([¶51,56,166]); after it is successfully authenticated the host periodically sends the detection data to the second data communication unit ([¶166-168]).
Regarding claim 8, Miller discloses the host creates the detection data based on an average of a plurality of voltage sampling signals in a preset period of time ([¶208,211,212]).
Regarding claim 9, Miller discloses wherein the host is configured to output voltage signals to the electrode terminals of the probe assembly in accordance with a preset program when the probe assembly is assembled to the host ([¶163] a bias voltage is applied when the sensor is first inserted).

Response to Arguments
Applicant’s arguments, see interview summary filed 12/17/20, with respect to the rejection(s) of claim(s) 1-2, 6, 8-9 and 11-12 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kanderian, JR et al. US 2007/0173761 as well as Miller in view of Berman et al. US 2015/0205947.
Regarding Applicant’s arguments that similar claims have been allowed in Europe and Japan. The US standards are different than those at the EPO and in Japan so the allowability as determined in one country may not be the same here. Similarly, the claims are not the same and allowance in one office does not weigh toward allowability in another. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leon et al. US 7,194,957 teaches of invalidating a serial number of a used piece of the system so that misuse can be detected ([C15 L54-68]). Wang et al. US 2008/0000779 teaches a sensor with the host directly connected to the patient and a disposable sensor unit that attaches to the host ([FIG1]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        

/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793